37 A.3d 506 (2012)
209 N.J. 331
In the Matter of Timothy J. PROVOST, an Attorney at Law (Attorney No. XXXXXXXXX).
Nos. D-56 September Term 2011, 069722.
Supreme Court of New Jersey.
March 2, 2012.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB *507 11-251, recommending on the record certified to the Board pursuant to Rule 1;20-4(f) (default by respondent), that TIMOTHY J. PROVOST, formerly of FREEHOLD, who was admitted to the bar of this State in 1980, and who has been temporarily suspended from practice since March 9, 2011, be disbarred for violating RPC 1.15(a) (failure to safeguard and knowing misappropriation of client trust funds), RPC 1.15(b) (failure to promptly deliver funds to a client or third person), RPC 8.1(b) (failure to cooperate with ethics authorities), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979) and In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985);
And TIMOTHY J. PROVOST having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that TIMOTHY J. PROVOST be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that TIMOTHY J. PROVOST hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.